Citation Nr: 1223838	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the sickle cell trait.  

2.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder, adjustment disorder and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hepatitis A, B and C.  

4.  Entitlement to service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS).  

5.  Entitlement to service connection for herpes.  

6.  Entitlement to service connection for bronchitis.  

7.  Entitlement to service connection for gall stones.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

11.  Entitlement to service connection for optic nerve damage, to include as secondary to herpes.  

12.  Entitlement to service connection for peripheral neuropathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  These claims were previously remanded by the Board in July 2010.  

The Veteran testified at a hearing at the Board's Central Office in Washington, DC in March 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues, with the exception of entitlement to service connection for the sickle cell trait, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sickle cell trait is not a disability for which service connection may be established.  


CONCLUSION OF LAW

The criteria for establishing service connection for sickle cell trait have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, in the present case, notice is not required as to the issue of entitlement to service connection for a specific trait, as undisputed facts render the Veteran ineligible for this benefit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Nonetheless, the Board notes that the Veteran was provided with all requisite notice in letters dated February 2005 and July 2010.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Copies of the Veteran's VA treatment records have also been incorporated into the claims file.  The Board notes that the Veteran has identified additional private treatment records that have not yet been considered.  However, the Veteran was not prejudiced by this fact.  As will be outlined below, no amount of additional evidence could serve to substantiate a claim of entitlement to service connection for the sickle cell trait.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for the sickle cell trait.  The record does not reflect that the Veteran has in fact been diagnosed with an actual disability.  Rather, he claims that he is entitled to service connection because he is a carrier of this trait.  In fact, the Veteran himself admitted in his original claim of December 2005 that he had been a carrier of the sickle cell trait since his date of birth in 1958.  

VA regulation 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  Being born with a specific trait is a congenital condition, and as such, service connection is not permitted.  

The Veteran has not submitted any evidence of a current disability, aside from merely asserting that he is the carrier of a specific gene.  Without a medical diagnosis of any actual disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the sickle cell trait must be denied.


ORDER

Service connection for the sickle cell trait is denied.  


REMAND

The Veteran's claims were previously remanded by the Board in July 2010 so that attempts could be made to obtain private treatment records in support of the Veteran's claims.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran's claim was remanded in July 2010 so that private treatment records could be obtained from:

(1) The Ryan White No AIDS Task Force in New Orleans, Louisiana,

(2) The University of Louisville,

(3) The University of Michigan,

(4) Detroit Receiving Hospital,

(5) Dr. Cecil Bennet,

(6) The Henry Ford Hospital in Detroit, Michigan.

The record reflects that the Veteran was contacted by the Appeals Management Center (AMC) in July 2010 and asked to provide Authorization and Consent to Release Information forms for each of the above healthcare providers.  The record reflects that the Veteran did in fact provide VA with a form for each of his identified treatment providers in September 2010.  The Veteran also provided consent forms and asserted that he received treatment at the following:

(1) Touro Infirmary Hospital in New Orleans, Louisiana,

(2) The Hop Clinic in New Orleans, Louisiana,

(3) Grady Memorial Hospital in Atlanta, Georgia,

(4) The VA Medical Center (VAMC) in Louisville, Kentucky.  

Unfortunately, the Veteran's consent forms expired before action could be taken to obtain his records since the forms failed to include addresses for the Veteran's reported healthcare providers.  The Veteran was asked to provide updated forms in October 2011, but the record does not reflect that he has responded to this request.  However, the July 2010 letter from VA (which the Veteran replied to) was sent to a P.O. Box at the zip code 70117.  The October 2011 letter (for which the Veteran did not reply) was sent to a P.O Box at the zip code 70153.  The Veteran's February 2012 supplemental statement of the case was then mailed to a P.O Box at the zip code 70113.  Finally, an April 2012 statement was mailed to a physical address at the zip code 70113.  

In light of the above discrepancies, it is not entirely clear that the Veteran was notified of the need to provide VA with new consent forms.  To afford the Veteran every opportunity to substantiate his claims, he should again be notified at his most recent address of record of the need to supply VA with consent forms for each of his claimed treatment providers.  All reasonable efforts must be undertaken to obtain and incorporate these records into the Veteran's claims file.  The Board notes that records from the VAMC in Louisville, Kentucky are already of record, so additional attempts to obtain records from this location is not required.  

Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the Federal Government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

As a final matter, the Veteran should be notified that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Specifically, the Veteran should be informed of the fact that if he declines to provide VA with Authorization and Consent to Release Information forms (VA Form 21-4142) for each of his claimed healthcare providers, and provide full names and addresses of these providers, VA may have no choice but to proceed with his claims without the advantage of reviewing these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any recent VA records from September 2010 forward.

2.  The RO/AMC should obtain new consent to release information forms (VA Form 21-4142) from the Veteran for the following: 

(1) Touro Infirmary Hospital in New Orleans, Louisiana, (2) Hop Clinic in New Orleans, Louisiana, (3) Grady Memorial Hospital in Atlanta, Georgia, (4) Ryan White No AIDS Task Force in New Orleans, Louisiana, (5) The University of Louisville, (6) The University of Michigan, (7) Detroit Receiving Hospital, (8) Dr. Cecil Bennet, and (9) The Henry Ford Hospital in Detroit, Michigan.  

VA should then attempt to obtain all relevant records from these facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the RO/AMC should readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


